Citation Nr: 9900631	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

Review of the record indicates that private medical evidence 
may exist which is pertinent to the claim on appeal.  
Specifically, the Board notes that an April 1996 private 
hospital pathology consultation examined 6 tissue blocks.  
The Board finds that, if available, these tissue samples, and 
any other pathological material, should be obtained for an 
adequate determination of this matter.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

The RO should request that the appellant 
identify the names and addresses of any 
persons or organizations who may possess 
slides, tissue blocks or other pathologic 
material pertinent to the issue on 
appeal.  The appellant should provide the 
necessary authorization for the release 
of private medical records.  The RO 
should attempt to obtain the materials 
identified, including the 6 tissue blocks 
used for pathological consultation at 
Feather River Hospital in April 1996.  
All evidence received should be 
associated with the claims file. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellants 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
